Citation Nr: 1120125	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  05-06 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a schizoaffective disorder.

2.  Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1981 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of August 2004 and May 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

By way of a September 2009 order, the United States Court of Appeals for Veterans Claims (Court) vacated a December 2008 decision by the Board that had denied the Veteran's claim for entitlement to service connection for a schizoaffective disorder and service connection for paranoid schizophrenia.  The Court's order followed a joint motion for remand.

(The decision below addresses the claim of service connection for a schizoaffective disorder.  Consideration of the claim of service connection for paranoid schizophrenia is deferred pending completion of the development sought in the remand that follows the decision below.)


FINDING OF FACT

The Veteran's schizoaffective disorder is at least as likely as not attributable to her military service.



CONCLUSION OF LAW

The Veteran has a schizoaffective disorder that is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that her current acquired psychiatric disability is the result of an in-service rape that occurred in October 1981.  The Veteran's service treatment records (STRs) show no complaints or treatment related to any mental health disability.  Specifically, the STRs contain no reports of any mental disorder, no evidence of a claimed sexual assault, and no evidence of a claimed suicide attempt while in service.  (The Veteran contends that she attempted suicide in service in 1982, but that the attempt went unreported.)  She indicated that she began to seek treatment for her mental disorder(s) in 1988, more than two years after leaving active duty.

Post-service medical treatment records indicate the beginning of treatment late in 1987, including inpatient treatment, for what was variously diagnosed as atypical bipolar disorder, schizoaffective disorder, affective disorder, and borderline personality disorder.  There is considerable discussion in the treatment records of the Veteran's reported sexual assault, childhood trauma at the hands of a brother, and a family history that includes emotional difficulties and schizophrenia.  See records from the Carolina Center for Behavioral Health, Psychiatric evaluation and Discharge Summary, dated in February 2003.

Of record are letters from several medical professionals who have treated the Veteran.  An April 2005 statement from Dr. P.O. includes diagnoses of major affective disorder, anxiety disorder, and eating disorder, and notes that these symptoms began in service, pointing out that "this seems to be reflected in her history and records of job performance."  In a March 2000 statement from Dr. R.C., he opined that it was reasonable to assume that the Veteran's psychotic disorder, identified as schizophrenia and an eating disorder, started while she was in service.  Another statement from Dr. R.C., dated in December 2006, noted that he had examined the Veteran's military performance records as well as the medical and dental records of the Veteran.  He noted that the records reflected a probable cause-effect link to the signs of psychiatric disability, making it more likely than not that she had mental trauma following a physical assault.  Dr. C. noted that he had seen evidence in her dental records that would suggest a history of bulimia because there was a mention of tooth decay, gingivitis and staining of her teeth, and a recorded 34 pound weight loss over a single year in a woman who was within the weight standards of the military.  Dr. C. noted that she was also transferred to a different on-base work assignment with a lower performance report than before her claimed assault.

Statements from social worker J.S. attributed the Veteran's current schizoaffective disorder and bipolar disorder to the in-service rape reported by the Veteran.

An August 2002 letter from a Dr. M.G. noted that he had treated the Veteran beginning in July 2000.  He noted that the Veteran reported that she had been raped in service, and that this had resulted in "all types of difficulties," and that her life apparently had been "completely destroyed."  

The report of a July 2005 VA examination included diagnoses of depressive disorder, not otherwise specified (NOS), bulimia nervosa, and personality disorder, NOS. The examiner opined that, based on the evidence available to him and his examination of the Veteran, the Veteran's "condition" was at least as likely as not to have originated in the military as a result of a sexual assault that was not reported.

Also of record is a VA mental disorders examination from March 2007.  That examiner, a Ph.D. clinical psychologist, diagnosed schizoaffective disorder, depressed, and personality disorder, NOS.  Noting that the only record of treatment for mental disorders began well after the Veteran left active duty, this examiner declined to provide an opinion as to whether it was likely that any diagnosed disability had its origins in service.  He concluded instead that he was unable to state that the onset of her symptoms occurred while she was in the military without resorting to mere speculation.

Also of record are statements from the Veteran's spouse, mother, and sister.  The statement from the Veteran's sister dated in July 2004 attested that she had observed dramatic changes in the Veteran after her return from her first active duty assignment, and stated that her sister had attempted suicide several times because of her depression, which the sister wrote, began while overseas.  She noted that she did not recognize her sister when she returned from overseas because she had lost a considerable amount of weight.  The sister expressed that she truly believed that the military had contributed to the Veteran's current emotional state.  The Veteran's mother's July 2004 statement averred that the Veteran's physical and mental health had dramatically deteriorated over the preceding four to five years.  The mother opined that the Veteran's lack of motivation in her high school endeavors should have indicated to recruiters that she was ill-prepared for military service.  She indicated that the Veteran lacked discipline to study, which led to her falling behind in class and having to repeat classes, and that this embarrassment led to depression, withdrawal, bulimia, and dramatic mood swings.

In statements from the Veteran's spouse, he indicated that he met the Veteran in February 1983 (15 months after the alleged rape occurred), and married her in November of that year.  He also stated that he had observed excessive drinking and bulimic behavior by the end of 1984.  He indicated that it was after that that the Veteran had told him that she had been raped early in her first tour of duty.  He summarized the Veteran's medical treatment history and wrote that he believed that a dramatic, 36-pound weight loss, a degradation in her performance report the year following the alleged rape, and evidence of bulimia supported a finding that the unreported rape had occurred.  The Veteran's spouse also submitted several articles discussing eating disorders, including bulimia.  He also indicated in testimony that he and his wife did not pursue treatment earlier because of the potential adverse impact on his own military career.

The Veteran's service personnel records are of record and they show that her periodic performance evaluations consistently reported superior performance, with all grades being nines, the highest rating assignable, with the exception of the period from June to December 1982, when the grades consisted of both eights and nines.  Specifically, a performance evaluation dated from June 1981 to June 1982 contained all nines, a performance evaluation from June 1982 through December 1982 contained eights and nines, with the written commentary noting that the Veteran's overall performance had been excellent, and stating that she performed all her assigned duties in an acceptable manner.  Her strengths included a positive attitude and a rapport with co-workers and customers.  Performance evaluations dated from December 1982 through the final performance evaluation in November 1985 contain all nines, and show reviews noting that she had performed her assigned duties in an outstanding manner.  A performance evaluation dated from April 1984 through November 1984 noted that the Veteran had the ability to achieve outstanding results while performing demanding and difficult tasks.

The Veteran was afforded another VA Mental Disorder evaluation in June 2008.  The June 2008 examiner, a Ph.D. Licensed Clinical Psychologist, provided an extensive and detailed examination report, including the medical evidence included in the Veteran's case file.  Also discussed was the Veteran's reported history, including her allegation of having been sexually assaulted in service.  Specifically, the Veteran alleged that she was sexually assaulted by a non-commissioned officer (NCO), who was her superior, in October 1981, shortly after reporting to her first duty station.  The Veteran avers that after the rape occurred she and the NCO were given work assignments that kept them apart, and that she then became depressed, began to abuse alcohol, and became bulimic.

After a review of the Veteran's record, and a detailed examination, a diagnosis was made utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria. The DSM-IV Axis I (clinical disorders and other conditions that may be a focus of clinical attention) diagnoses included schizoaffective disorder.  Axis II (personality disorders and mental retardation) diagnosis was deferred.  In Axis IV (psychosocial and environmental problems) the examiner noted relative social isolation, unemployment, and problems coping with chronic mental illness.  The Axis V (global assessment of functioning (GAF) score) report was 43.  The examiner opined that it appeared to be at least as likely as not that the Veteran's mental condition had its onset in the military and was related to her military service.  The examiner also opined that the Veteran's reported sexual assault appeared at least as likely as not to have resulted in the Veteran's development of her schizoaffective disorder, which she began to have treatment for a short time after her discharge from the military.

Subsequent to a September 2009 Joint Motion for Remand, the Veteran's attorney submitted a Psychiatric evaluation by S.B., M.D., PhD.  After reviewing the relevant medical records, Dr. B. rendered an Axis I diagnosis that included schizoaffective disorder, and an Axis II diagnosis of personality disorder not otherwise specified.  Dr. B. was asked to respond to a question posed by the Veteran's attorney-specifically, whether Dr. B. agreed with the reports that found that the Veteran's documented tooth decay was evidence of bulimia, which in turn was evidence of her early symptoms of sexual assault.  (The Board assumes the "reports" referred to by the attorney consist of Dr. R.C.'s December 2006 statement where he noted that he had seen evidence in her dental records that would suggest a history of bulimia and reported that the records reflected a probable cause-effect link to the signs of psychiatric disability, making it more likely than not that she had mental trauma following a physical assault.)  Dr. B. responded that the documented report of her past dental condition was consistent with a diagnosis of bulimia, noting that bulimia can be associated with sexual abuse in children and sexual assault in adults.  Dr. B. also expressed his belief that the reasons the Board of Veterans Appeals gave in its December 2008 opinion for rejecting the credibility of the Veteran and her husband were not consistent with known data for rape victims and their families, both in civilian and military service.  Dr. B. explained that the military is more stringent and less supportive of women who report sexual assault than in the civilian sector, and that in the military, as in the business community women are often loathe to report sexual assaults by coworkers because of shame, guilt, embarrassment and fear of creating more problems for themselves in the work place.  Dr. B. also pointed out that the Veteran was only 18 at the time of the alleged assault, and the fact that she was not sure how to proceed would be consistent with a potentially fragile person in that situation.

The Board recognizes that the present case, which involves allegations of a personal assault, falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which the veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm. Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that because personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence and requiring that the alternative evidence be sought.

Here, the record includes statements from the Veteran's sister, mother, and husband.  The Court's September 2009 order (incorporating by reference the joint motion by the parties) determined that the Board did not explain why the lay statements of the Veteran's family members could not serve as evidence of behavioral changes.  In making such a statement, it is clear that the Court found the 2004 lay statements from the Veteran's family members to be evidence of behavioral changes relevant to corroborating the Veteran's account of the claimed in-service sexual assault.  In a 2004 statement, the Veteran's sister alleged that she had observed dramatic changes in the Veteran after her return from her first active duty assignment, and stated that her sister had attempted suicide several times because of her depression, which the sister wrote, began while overseas.  She noted that she did not recognize her sister when she returned from overseas because she had lost a considerable amount of weight.  The Veteran's mother's July 2004 statement averred that the Veteran's physical and mental health had dramatically deteriorated over the preceding four to five years.  Finally, the Veteran's spouse reported that he met the Veteran in February 1983 (15 months after the alleged rape occurred), and married her in November of that year.  He noted that he had observed excessive drinking and bulimic behavior by the end of 1984.  He indicated that the Veteran had told him that she had been raped early in her first tour of duty.  In this case, although these statements by family members were written decades after discharge, the statements discuss the Veteran's in-service and post-service behavioral changes, including substance abuse in 1984, and post-service depression and suicide attempts; thereby serving as indicators that an in-service assault occurred, and corroborating the Veteran's allegation.

Further, the Court's 2009 order noted that the Veteran's lower evaluation scores for the time period from June 1982 through December 1982 were not discussed in light of 38 C.F.R. § 3.304(f)(3), which states that evidence of deteriorating performance may be an indicator of personal assault.  Specifically, a performance evaluation dated from June 1981 to June 1982 contained all nines, and a performance evaluation from June 1982 through December 1982 contained eights and nines, with the written commentary noting that the Veteran's overall performance had been excellent.  However, the Veteran received eights instead of nines in the categories of duty, learning ability, self-improvement efforts, bearing, and behavior.  Performance evaluations subsequent to this six-month period (June 1982 through December 1982) contain all nines.  Here, it is difficult to evaluate the significance of receiving eights instead of nines in five categories for a six-month period.  The Court nevertheless found this significant, serving as an indicator that an in-service personal assault occurred.

Finally, the June 2008 VA examiner opined after reviewing the relevant medical records and examining the Veteran, that it appeared to be at least as likely as not that the Veteran's schizoaffective disorder had its onset in the military and was related to her military service.  The examiner opined that the Veteran's reported sexual assault appeared at least as likely as not to have resulted in the Veteran's development of her schizoaffective disorder.  In this case, after examining the record, the 2008 VA examiner expressed a belief that the Veteran's currently diagnosed schizoaffective disorder was the result of an in-service sexual assault.  As noted above, in a personal assault case, a statement from a physician can serve as corroborating evidence that an in-service assault occurred.  

In light of the Court's order, which incorporated a joint motion whereby the parties pointed to the evidence described above as showing that an in-service assault occurred, and because examiners have attributed currently diagnosed schizoaffective disorder to an in-service assault, a grant of service connection is warranted.

ORDER

Service connection for a schizoaffective disorder is granted.


REMAND

In the June 2008 VA mental disorder examination, the examiner noted that diagnoses of schizoaffective disorder and paranoid schizophrenia were not diagnoses that are made at the same time, and that the Veteran's presentation appeared to be most consistent with schizoaffective disorder rather than paranoid schizophrenia.  Nevertheless, there have been times throughout the record where paranoid schizophrenia was diagnosed, such as in February 2004, February 2003, and December 2006 by Dr. R. D. Cox.  

More recently, examiners have tended to a diagnosis of schizoaffective disorder, such as at VA examinations March 2007 and June 2008.  Even the private examiner who provided the April 2011 opinion diagnosed schizoaffective disorder, not paranoid schizophrenia.  

Because the Board's earlier decision on the question of entitlement to service connection for schizophrenia has been vacated by the Court, and because it is not clear that the Veteran actually experiences schizophrenia, further evidentiary development is required on this issue.

This case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and seek information about recent treatment so that all treatment records, VA and private, can be obtained for the last 5 years.  

2.  Thereafter, the Veteran should be scheduled for a psychiatric examination.  Psychological testing should be conducted with a view toward determining whether the Veteran experiences schizophrenia.  The examiner should review the record, take a detailed history, examine the Veteran, and provide an opinion as to the medical probabilities that she has schizophrenia.  If schizophrenia is diagnosed, an opinion should be provided as to whether it is traceable to the Veteran's period of military service.  If not diagnosed, an explanation should be provided as to why she does not experience this disability.  Each opinion should be explained in detail and reconciled with other evidence of record, including the varying diagnoses provided over the years.  

3.  If service connection for schizophrenia is not granted, a supplemental statement of the case should be issued.  The Veteran and her representative should be given opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until she is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


